Exhibit 10.33

Form for Deferral

 

 

   WYETH    RESTRICTED STOCK UNIT GRANT AGREEMENT [NAME]    UNDER 1994
RESTRICTED STOCK    [ADDRESS]    PLAN FOR NON-EMPLOYEE DIRECTORS       DATED:
[            ], 200[    ]       NUMBER OF STOCK UNITS: [             ]   

Under the terms and conditions of this Agreement and of the 1994 Restricted
Stock Plan for Non-Employee Directors of Wyeth (“Plan”), a copy of which has
been delivered to you and is made a part hereof, the Company hereby grants to
the Director named above the number of stock units specified above. Each stock
unit shall correspond to one share of Common Stock. Except as provided herein,
the terms used in this Agreement shall have the same meanings as in the Plan.

1. Contribution of Shares to Restricted Stock Trust. Shares of Common Stock
corresponding to the number of stock units granted to you shall be contributed
to the Restricted Stock Trust. You shall have the right to instruct the trustee
of the Restricted Stock Trust regarding the voting of the shares of Common Stock
corresponding to your stock units. In addition, you shall be granted on each
dividend payment date, a number of additional stock units equal to the aggregate
value of the cash dividend paid on the shares of Common Stock corresponding to
your units divided by the fair market value of a share of Common Stock on the
dividend payment date.

2. Non-Transferable. You may not sell, transfer, assign, pledge, or otherwise
encumber or dispose of the stock units granted to you.

3. Removal of Restrictions. You shall forfeit all of the stock units, if you
cease to be a member of the Board prior to the fifth anniversary of the date of
grant of the Stock Units, unless you cease to be a member of the Board for a
reason set forth in Section 4(b)(ii) or 4(b)(iii) of the Plan. A stock unit
which is not forfeited by you shall be settled through the delivery of a share
of Common Stock to you in accordance with your Deferral Election beginning on
the 1st business day of the month following your retirement. The stock
certificates representing the shares deferred to you shall be free of all
restrictions.

4. Withholding. Payment of the shares of Common Stock corresponding to the units
shall be subject to all applicable withholding requirements.

5. Miscellaneous. This Agreement may not be amended except in writing and
neither the existence of the Plan nor this grant shall create any obligation on
the part of the Board to nominate any Director for re-election by the Company’s
stockholders, nor confer upon any Director the right to remain a member of the
Board of Directors. In the event of a conflict between this Agreement and the
Plan, the Plan shall govern.

6. Compliance With Applicable Law. This Agreement shall be governed by the laws
of the State of Delaware and in accordance with such federal laws as may be
applicable. Notwithstanding anything herein to the contrary, in accordance with
Section 5 of the Plan, the Committee may postpone issuance and delivery of any
certificates evidencing shares of Common Stock to be delivered pursuant to this
grant, as may be required to comply with any applicable requirements under
federal securities laws, any applicable listing requirements of any national
security exchange or any requirements under any other law or regulation
applicable to the issuance and delivery of such shares. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law or regulation.

 

WYETH By:  

 

 

Accepted and agreed to:

 

Name (please print)

 

Signature